DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent June 25, 2020 and in response to claims sent August 30, 2018, claim(s) 1-18 and 21-22 are pending in this application; of these claims 1-6 and 21-22 have been withdrawn.  Of the claims that have not been withdrawn, claim 7 is in independent form.  Claims 7, 8, 10, 12, 14, and 17 are original; claims 9, 11, 13, 15, 16, and 18 are currently amended; and claims 19 and 20 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of claims 1-6, 21, and 22 in the reply filed on June 25, 2020 is acknowledged.

Response to Amendment
	The preliminary amendments filed August 30, 2018 are acknowledged and have been entered into the record.

Priority
	The Application Data Sheet contains an error.  The foreign priority document does not indicate the Japanese Patent Office for document 2016-041052, but instead erroneously indicates the United States.  Compare to (1) the filing receipt and (2) the Applicant’s specification which cross references related applications.
Receipt is acknowledged of a certified copy of foreign application JP2016-041052, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is considered to have been waived. If a claim for foreign priority is presented after the time period set forth in 37 CFR 1.55, the claim may be accepted if the claim properly identifies the prior foreign application and is 

Drawings
	The drawing(s) filed on August 30, 2018 are accepted by the Examiner.

Information Disclosure Statement
	The Information Disclosure Statement(s) sent August 30, 2018 and March 9, 2021 is/are acknowledged and the references contained therein have been considered by the Examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  (See, for example, Applicant’s Specification Para [0005] and [0006].)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




7. A method for aiding detection of Alzheimer's disease,
the method comprising testing the presence or absence of an Alzheimer's-associated signal peptide or a degree of abundance of the Alzheimer's-associated signal peptide when the Alzheimer's-associated signal peptide is present in a bodily fluid from a test subject (this element is pre-solution activity that is necessary precursor for all uses of the next element, the natural correlation; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) ), wherein
the Alzheimer's-associated signal peptide is a signal peptide, the presence or absence or degree of abundance of which in a bodily fluid from an Alzheimer's patient differs from the presence or absence of the same signal peptide in a bodily fluid from a healthy subject or from a reference level set for the degree of abundance thereof, and a molecular weight of this signal peptide is (this element is a natural correlation between degree of abundance and the actual molecular weight inferred from the abundance;  Applicant’s Specification, for example, describes the abundance as measured by mass-to-charge ratios, while molecular weight is determined by the matching molecular weight that can give rise to the mass-to-charge ratio;  see MPEP § 2106.04(b)(I) example (v) )  :
1474.95±2, 1497.91±2, 1516.00±2, 1532.22±2, 1534.67±2, 1536.19±2, 1544.01±2, 1556.44±2, 1559.85±2, 1561.62±2, 1591.89±2, 1592.66±2, 1611.67±2, 1620.77±2, 1622.09±2, 1629.17±2, 1632.48±2, 1642.66±2, 1675.65±2, 1687.50±2, 1690.86±2, 1692.39±2, 1694.78±2, 1717.35±2, 1724.64±2, 1731.08±2, 1736.78±2, 1767.38±2, 1779.67±2, 1784.07±2, 1786.71±2, 1791.82±2, 1800.02±2, 1801.91±2, 1821.62±2, 1841.19±2, 1860.98±2, 1865.22±2, 1867.67±2, 1868.76±2, 1875.59±2, 1876.112, 1883.01±2, 1900.43±2, 1906.28±2, 1933.29±2, 1936.24±2, 1958.71±2, 1966.43±2, 1966.96±2, 1980.85±2, 1994.59±2, 1996.12±2, 1996.79±2, 2005.98±2, 2084.90±2, 2090.75±2, 2102.82±2, 2121.37±2, 2133.94±2, 2134.56±2, 2135.18±2, 2137.45±2, 2159.33±2, 2169.86±2, 2187.30±2, 

8. The method according to claim 7, wherein the amino acid sequence constituting the Alzheimer's-associated signal peptide is any of the amino acid sequences represented by SEQ ID NOS: 1 to 624 (this element limits the correlation, without introducing additional significant elements beyond the correlation).

9. The method according to claim 7, wherein the degree of abundance of any of the Alzheimer's-associated signal peptides having following molecular weights out of the tested Alzheimer's-associated signal peptides in a bodily fluid from a test subject is confirmed to be higher than the reference level thereof (this element limits the correlation, without introducing additional significant elements beyond the correlation):
1474.95±2, 1497.91±2, 1516.00±2, 1532.22±2, 1534.67±2, 1536.19±2, 1544.01±2, 1556.44±2, 1559.85±2, 1561.62±2, 1591.89±2, 1592.66±2, 1611.67±2, 1622.09±2, 1629.17±2, 1632.48±2, 1642.66±2, 1675.65±2, 1687.50±2, 1690.86±2, 1717.35±2, 1724.64±2, 1731.08±2, 1736.78±2, 

10. The method according to claim 9, wherein the amino acid sequence of the Alzheimer's-associated signal peptide is any of the amino acid sequences represented by SEQ ID NOS: 1 to 4, 16 to 39, 72 to 82, 85 to 86, 99 to 104, 110 to 135, 140 to 161, 167 to 172, 175 to 203, 207 to 220, 222 to 232, 236 to 241, 244 to 255, 260 to 267, 272 to 302, 307 to 327, 336 to 396, 416 to 457, 466 to 479, 486 to 550, 558 to 582, 587 to 592, 597 to 606, and 614 to 623 (this element limits the correlation, without introducing additional significant elements beyond the correlation).

11. The method according to claim 7, wherein the degree of abundance of any of the Alzheimer's-associated peptides having following molecular weights out of the tested Alzheimer's-associated signal peptides in a bodily fluid from a test subject is confirmed to be lower than a reference level thereof (this element limits the correlation, without introducing additional significant elements beyond the correlation):
1620.77±2, 1692.39±2, 1694.78±2, 1801.91±2, 1867.67±2, 1868.76±2, 1875.59±2, 1933.29±2, 1966.96±2, 1996.12±2, 2121.37±2, 2133.94±2, 2135.18±2, 2187.30±2, 2196.08±2, 2269.26±2, 2331.10±2, 2539.62±2, 2620.55±2, 2631.23±2, 2673.96±2 or 3353.34±2.

12. The method according to claim 11, wherein the amino acid sequence of the Alzheimer's-associated signal peptide is any of the amino acid sequences represented by SEQ ID NOS: 5 to 11, 40, 41, 46, 47, 54 to 65, 83, 84, 106, 107, 162 to 166, 174, 204, 233, 234, 242, 243, 271, 306, 397 to 404, 458 to 465, 484, 485, 551 to 553, 595, 596, 607 to 609 and 624 (this element limits the correlation, without introducing additional significant elements beyond the correlation).

13. The method according to claim 7, wherein at least the degree of abundance of an Alzheimer's-associated signal peptide with a molecular weight of 1629.17±2, 1767.38±2, 1900.43±2, 1933.29±2, 1966.96±2, 1996.12±2, 2187.30±2, 2196.08±2, 2196.64±2 or 2240.20±2 is tested (this element limits the correlation, without introducing additional significant elements beyond the correlation).

14. The method according to claim 13, wherein the amino acid sequence constituting the Alzheimer's-associated signal peptide is any of the amino acid (this element limits the correlation, without introducing additional significant elements beyond the correlation).

15. The method according to claim 7, wherein at least 10 kinds of Alzheimer's-associated signal peptides with molecular weights differing by at least 3 from each other are tested for a bodily fluid from the test subject (this element limits the correlation, without introducing additional significant elements beyond the correlation).

16. The method according to claim 7, wherein the presence or absence or degree of abundance of an Alzheimer's-associated signal peptide in a bodily fluid from the test subject is tested with a mass spectrometer (this element is pre-solution activity that is necessary precursor for all uses of the next element, the natural correlation; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) ).

17. The method according to claim 16, further comprising immobilizing the bodily fluid on a thermoplastic resin before the presence or absence and degree of abundance of the Alzheimer's-associated signal peptide in the bodily fluid is tested (this element is pre-solution activity that is necessary precursor for all uses of the next element, the natural correlation; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) ), wherein
the presence or absence and degree of abundance of the Alzheimer's-associated signal peptide in the bodily fluid immobilized on the thermoplastic resin is tested with a matrix assisted laser desorption/ionization-time-of-flight mass spectrometry (this element is pre-solution activity that is necessary precursor for all uses of the next element, the natural correlation; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) ).

18. The method according to claim 7, wherein the bodily fluid is cerebrospinal fluid(this element is pre-solution activity that is necessary precursor for all uses of the next element, the natural correlation; see MPEP § 2106.04(d)(2); this element is routine and conventional determination of the level of a biomarker in the blood by any means as noted in the cases Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) ).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-11, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1522856 A1 (“Selle”).

	As to claim 7, Selle teaches a method for aiding detection of Alzheimer's disease (Selle Para [0008]: detecting Alzheimer’s disease),
the method comprising testing the presence or absence of an Alzheimer's-associated signal peptide or a degree of abundance of the Alzheimer's-associated signal peptide (Selle Para [0008]: detecting whether there is presence or a concentration of peptides associated with the CCK-protein) when the Alzheimer's-associated signal peptide is present in a bodily fluid from a test subject (Selle Para [0008]: the bodily fluid may be cerebrospinal fluid), wherein
(Selle Para [0010]: the peptide of the CCK-protein is the peptide of a protein having a signal sequence), the presence or absence or degree of abundance of which in a bodily fluid from an Alzheimer's patient differs from the presence or absence of the same signal peptide in a bodily fluid from a healthy subject or from a reference level set for the degree of abundance thereof (Selle Para [0008]: detecting whether there is presence or a concentration of peptides associated with the CCK-protein), and a molecular weight of this signal peptide is (this element is claimed in the alternative and does not need to be entirely mapped):
1474.95±2, 1497.91±2, 1516.00±2, 1532.22±2, 1534.67±2  (Selle Page 9 sequence 20, 1534.6), 1536.19±2, 1544.01±2, 1556.44±2, 1559.85±2, 1561.62±2, 1591.89±2, 1592.66±2, 1611.67±2, 1620.77±2, 1622.09±2, 1629.17±2, 1632.48±2, 1642.66±2, 1675.65±2, 1687.50±2, 1690.86±2, 1692.39±2, 1694.78±2, 1717.35±2, 1724.64±2, 1731.08±2, 1736.78±2, 1767.38±2, 1779.67±2, 1784.07±2, 1786.71±2, 1791.82±2, 1800.02±2, 1801.91±2, 1821.62±2, 1841.19±2, 1860.98±2, 1865.22±2, 1867.67±2, 1868.76±2, 1875.59±2, 1876.112, 1883.01±2, 1900.43±2, 1906.28±2, 1933.29±2 (Selle Page 9 sequence 26, 1933.9), 1936.24±2, 1958.71±2, 1966.43±2, 1966.96±2, 1980.85±2, 1994.59±2, 1996.12±2, 1996.79±2, 2005.98±2, 2084.90±2, 2090.75±2, 2102.82±2, 2121.37±2, 2133.94±2, 2134.56±2, 2135.18±2, 2137.45±2, 2159.33±2, 2169.86±2, 2187.30±2, 2196.08±2, 2196.64±2, 2240.20±2, 2257.07±2, 2261.04±2, 2269.26±2, 2292.01±2, 2302.72±2, 2330.24±2, 2331.10±2, 2339.45±2, 2340.89±2, 2345.00±2, 2385.34±2, 2432.63±2, 2452.57±2, 2475.26±2, 2497.02±2, (Selle Page 8 sequence 3, 2539.3), 2540.74±2, 2543.60±2, 2545.55±2, 2553.90±2, 2594.54±2, 2620.55±2, 2621.08±2, 2629.71±2, 2631.23±2, 2635.51±2, 2659.81±2, 2673.96±2, 2674.65±2, 2698.27±2, 3319.44±2 or 3353.34±2.

As to claim 8, Selle teaches the method according to claim 7, wherein the amino acid sequence constituting the Alzheimer's-associated signal peptide is any of the (this element is claimed in the alternative and does not need to be mapped) amino acid sequences represented by SEQ ID NOS: 1 to 624 (Selle page 9: sequence MNSGVCLCVLMAVLAAGALT having SEQ ID NO 26 in the reference and molecular weight 1933.9 units; this corresponds to Applicant’s SEQ ID NO 115).

As to claim 9, Selle teaches the method according to claim 7, wherein the degree of abundance of any (this element is claimed in the alternative and does not need to be entirely mapped) of the Alzheimer's-associated signal peptides having following molecular weights out of the tested Alzheimer's-associated signal peptides in a bodily fluid from a test subject is confirmed to be higher than the reference level (Selle Para [0008]: detecting whether there is presence or a concentration of peptides associated with the CCK-protein) thereof:
1474.95±2, 1497.91±2, 1516.00±2, 1532.22±2, 1534.67±2 (Selle Page 9 sequence 20, 1534.6), 1536.19±2, 1544.01±2, 1556.44±2, 1559.85±2, 1561.62±2, 1591.89±2, 1592.66±2, 1611.67±2, 1622.09±2, 1629.17±2, (Selle page 9: sequence MNSGVCLCVLMAVLAAGALT having SEQ ID NO 26 in the reference; ; this corresponds to Applicant’s SEQ ID NO 115), 1958.71±2, 1966.43±2, 1980.85±2, 1994.59±2, 1996.79±2, 2005.98±2, 2084.90±2, 2090.75±2, 2102.82±2, 2134.56±2, 2137.45±2, 2159.33±2, 2169.86±2, 2196.64±2, 2240.20±2, 2257.07±2, 2261.04±2, 2292.01±2, 2302.72±2, 2330.24±2, 2339.45±2, 2340.89±2, 2345.00±2, 2385.34±2, 2432.63±2, 2452.57±2, 2475.26±2, 2497.02±2, 2506.70±2, 2515.58±2, 2532.19±2, 2540.74±2, 2543.60±2, 2545.55±2, 2553.90±2, 2594.54±2, 2621.08±2, 2629.71±2, 2635.51±2, 2659.81±2, 2674.65±2, 2698.27±2 or 3319.44±2.

As to claim 10, Selle teaches the method according to claim 9, wherein the amino acid sequence of the Alzheimer's-associated signal peptide is any (this element is claimed in the alternative and does not need to be entirely mapped) of the amino acid sequences represented by SEQ ID NOS: 1 to 4, 16 to 39, 72 to 82, 85 to 86, 99 to 104, 110 to 135 (Selle page 9: sequence MNSGVCLCVLMAVLAAGALT having SEQ ID NO 26 in the reference; this corresponds to Applicant’s SEQ ID NO 115), 140 to 161, 167 to 172, 175 to 203, 207 to 220, 222 to 232, 236 to 241, 244 to 255, 260 to 267, 272 to 302, 307 to 327, 336 to 396, 416 to 457, 466 to 479, 486 to 550, 558 to 582, 587 to 592, 597 to 606, and 614 to 623.

As to claim 11, Selle teaches the method according to claim 7, wherein the degree of abundance of any of the Alzheimer's-associated peptides having following molecular weights out of the tested Alzheimer's-associated signal peptides in a bodily fluid from a test subject is confirmed to be lower than a reference level thereof:
1620.77±2, 1692.39±2, 1694.78±2, 1801.91±2, 1867.67±2, 1868.76±2, 1875.59±2, 1933.29±2 (Selle Page 9 sequence 26, 1933.9), 1966.96±2, 1996.12±2, 2121.37±2, 2133.94±2, 2135.18±2, 2187.30±2, 2196.08±2, 2269.26±2, 2331.10±2, 2539.62±2 (Selle Page 8 sequence 3, 2539.3), 2620.55±2, 2631.23±2, 2673.96±2 or 3353.34±2.

As to claim 13, Selle teaches the method according to claim 7, wherein at least the degree of abundance of an Alzheimer's-associated signal peptide (Selle Para [0008]: detecting whether there is presence or a concentration of peptides associated with the CCK-protein) with a molecular weight of 1629.17±2, 1767.38±2, 1900.43±2, 1933.29±2 (Selle Page 9 sequence 26, 1933.9), 1966.96±2, 1996.12±2, 2187.30±2, 2196.08±2, 2196.64±2 or 2240.20±2 is tested (this element is claimed in the alternative and does not need to be entirely mapped).

As to claim 15, Selle teaches the method according to claim 7, wherein at least 10 kinds of Alzheimer's-associated signal peptides with molecular weights differing by at least 3 from each other are tested for a bodily fluid from the test subject (Selle Page 8-10 indicates peptide sequences and there corresponding molecular weights such that various combinations differ by more than 3, including the set of sequences 1, 2, 3, 4, 5, 6, 7, 8, 19, and 21; note that the weights of these sequences do not correspond to the weights listed in claim 7 because there is no limitation requiring such as relationship between the elements of claim 15 and claim 7).

As to claim 16, Selle teaches the method according to claim 7, wherein the presence or absence or degree of abundance of an Alzheimer's-associated signal peptide in a bodily fluid from the test subject is tested with a mass spectrometer (Selle Para [0035]:  the biological samples for the analysis may be analyzed by mass spectrometry).

As to claim 17, Selle teaches the method according to claim 16, further comprising immobilizing the bodily fluid on a thermoplastic resin before the presence or absence and degree of abundance of the Alzheimer's-associated signal peptide in the bodily fluid is tested (Selle Para [0079]: the fluid is separated using chromatography resins as preparation for mass spectrometry), wherein
the presence or absence and degree of abundance of the Alzheimer's-associated signal peptide in the bodily fluid immobilized on the thermoplastic resin is tested with a matrix assisted laser desorption/ionization-time-of-flight mass spectrometry (Selle Para [0080]: the mass spectrometry entails matrix-assisted laser desorption/ionization time-of-flight).

(Selle Para [0008]: the bodily fluid may be cerebrospinal fluid).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1522856 A1 (“Selle”) in view of:
Perugia, Emanuel. “Towards an understanding of the serum amyloid A (SAA) protein amyloid formation.”  The Weizmann Institute of Science (Israel), ProQuest Dissertations Publishing, 2009.
Hereinafter, the secondary reference is referred to as “Perugia.”

As to claim 12, Selle teaches the method according to claim 11, but does not teach:

Nevertheless, Perugia teaches:
wherein the amino acid sequence of the Alzheimer's-associated signal peptide is any (this element is claimed in the alternative and does not need to be mapped) of the amino acid sequences represented by SEQ ID NOS: 5 to 11, 40, 41, 46, 47, 54 to 65, 83, 84, 106 (Perugia page 12: sequence “MKLLTGLVFCSLVLGVSS” on page 12 in a document on Alzheimer’s disease and spectroscopy), 107, 162 to 166, 174, 204, 233, 234, 242, 243, 271, 306, 397 to 404, 458 to 465, 484, 485, 551 to 553, 595, 596, 607 to 609 and 624.
Selle and Perugia are in the same field of spectroscopy for Alzheimer’s disease.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Selle to include the teachings of Perugia because sequence “MKLLTGLVFCSLVLGVSS” is a known signal protein with differential abundance depending on conditions (See Parugia page 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 7,179,606 B2:  In this patent about predictive markers for Alzheimer’s disease, SEQ ID NO: 2 and SEQ ID NO: 7 have pertinent masses.
US 2009/0055100 A1:  This method for using mass spectrometry with peptides includes a peptide sequences having mass/charge ratio of 1884.40 and a mass of 1884.70.  Mass masses refer to recombinant pyruvate kinase.
US 2015/0353637 A1:  This diagnostic patent publication teaches SEQ ID NO: 315, which is amino acid sequence MEFGLSWVFLVALLRGVQC .  This is one of the sequences that Applicant claims.  The associated antibody can be used for Alzheimer’s disease.
US 9,678,086 B2:  SEQ ID Nos 6 and 8 have relevant masses in this diagnostic assay for Alzheimer’s disease.
US 2010/0159486 A1:  teaches biomarkers for biological conditions that have mass 1620.82 and 1967.04.
US 2020/0005905 A1:  Pertinent because it is a co-pending Application on a similar topic, but more broad than the claims of the instant Application.
Naslund, J. et al., "Relative Abundance of Alzheimer Abeta Amyloid Peptide Variants in Alzheimer Disease and Normal Aging," Proc. Natl. Acad. Sci. (1994) 91:8378-8382.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        March 17, 2021